Citation Nr: 1523695	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-17 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to an increased disability rating for headaches, rated as 10 percent disabling from January 20, 2009, and as 30 percent disabling from April 27, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for PTSD.  Then in an October 2010 rating decision, the RO, in relevant part, denied service connection for depressive disorder and granted service connection for headaches assigning a 10 percent disability rating effective January 20, 2009.  In a June 2012 rating decision, the RO increased the disability rating for headaches to 30 percent effective April 27, 2012.  

In a November 2011 statement, the Veteran's attorney stated that the Veteran wished to withdraw all of the issues pending on appeal except for the issue of service connection for PTSD and an increased disability rating for headaches.  Among the issues withdrawn was the issue of entitlement to service connection for depression.  Therefore, despite the holding in Clemons v. Shinseki, 22 Vet. App. 128 (2009), the Board finds that the Veteran knowingly chose not to appeal all of the psychiatric disabilities and specifically narrowed his appeal to PTSD.  Therefore, the Board will not expand the issue to include major depressive disorder. 

In a February 2015 statement, the Veteran claimed that the current level of severity of his service connected headaches would prevent him from sustaining employment.  Therefore, the Veteran has now raised entitlement to a TDIU in conjunction with the increased initial rating claim on appeal.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has jurisdiction over the matter.

The Board has considered all of the documents contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files.  

On his July 2012 substantive appeal, the Veteran requested a videoconference hearing before a Member of the Board.  He was subsequently scheduled for a March 2015 hearing before a Veterans Law Judge.  The record reflects that he did not appear for his scheduled hearing and good cause for his absence has not been provided.  Therefore, the Board deems his request for a hearing to be waived.  Accordingly, the Board will proceed with adjudication of his appeal. 

The issue of entitlement to an earlier effective date for the grant of service connection for headaches has been raised by the record in a July 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for PTSD and an increased disability rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PSTD was denied by the RO in a decision of December 1997.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's December 1997 decision is relevant and probative of the issue at hand.



CONCLUSIONS OF LAW

1.  The December 1997 decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the December 1997 decision, which denied service connection for PTSD, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim for service connection for PTSD is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen

Initially, the Board notes that the December 1997 rating decision phrased the issue as entitlement to service connection for schizophrenia.  However, the Veteran, in his June 1997 claim, stated he was seeking service connection for mental illness, schizophrenia.  Moreover, in the analysis contained in the December 1997 rating decision discussed both diagnoses of schizophrenia and PTSD and found that neither was shown to have been related to service.  Therefore, the Board construes the December 1997 rating decision to have included PTSD in its denial and has rephrased the issue as a request to reopen.  

At the time of the decision, the record included service treatment records and post service treatment records showing a diagnosis of schizophrenia and a PTSD, including a VA examination of October 1997.

Service connection for PTSD was denied in a December 1997 rating decision on the basis that PTSD was not shown in service and that there was no evidence of a nexus to service.  The Veteran did not appeal the decision and it became final.  

Submitted since the RO's December 1997decision are various private and VA medical opinions which relate the diagnosis of PTSD to service.  Indeed, an April 2012 VA examination, a September 2013 VA Form 21-0960P-3, Review of PTSD Benefits Questionnaire, and a September 2013 private medical opinion all note diagnoses of PTSD and relate it to a claimed sexual assault in service. 

The RO's December 1997 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was evidence of PTSD, but no evidence of a nexus to service.  Since that determination the Veteran has introduced evidence of a nexus to service in the form of private and VA medical opinions.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for PTSD is granted.


REMAND

The record reflects that the Veteran was granted Social Security Administration (SSA) disability benefits in October 1995 in part based on a finding of schizophrenia.  It is unclear from the record whether the SSA records have been associated with the claim file.  Indeed, while the record contains private treatment records from 1994, there is no actual request for SSA records.  Therefore, it is unclear whether all records have been obtained.  These records are particularly important in the present case as they relate to a psychiatric disability and from some of the facts noted in the October 1995 SSA letter, there is indication that the psychiatric disability may have pre-existed service.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

There appears to be outstanding medical evidence and the Board is not entirely certain as to what this evidence may show.  Therefore, the Board will defer a decision 

In a February 2015 statement, the Veteran has essentially argued that his headache disability has worsened since the most recent VA examination of April 2012.  Indeed, he has stated that to the level he is now having headaches, he would not be able to work.  He also stated that his headaches last for days at times rendering him completely incapacitated.  Moreover, he also argued that the two VA examinations of record, February 2009 and April 2012, inaccurately described his symptoms.  As the Veteran has asserted a worsening of symptoms since the last examination and considering his most recent examination is now three years old, he should be afforded a new examination to determine the current severity of his service connected headaches.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.

2. Provide notice to the Veteran regarding how to substantiate his claim for a TDIU.

3. The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected headaches.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected headaches.  All relevant tests and studies should be undertaken.  The examiner should include specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  To this end, the examiner should indicate whether the Veteran's headaches involve characteristic prostrating attacks and, if so, their relative frequency and duration during the last several months.  Comment is needed, as well, concerning whether there has been any consequent economic inadaptability and, if so, whether it has been severe.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

4. Following completion of the above, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service treatment records, the VA examiner must state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, considered in combination, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file.  A complete rationale must be provided for any opinions expressed.

5. The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to fully cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).
 
6. After the development has been completed, adjudicate the claims, to include entitlement to TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


